Title: From Alexander Hamilton to Uriah Tracy, 3 August 1798
From: Hamilton, Alexander
To: Tracy, Uriah



New York August 3rd 1798
Dear Sir

I received yesterday your letter of the 30th of July.
Had my opinion of Col. Talmage actuated others, he would be now a Brigadier. I estimate highly his military merit. But an appointment to that grade in the first instance will now be difficult if not impracticable. North has not resigned and the probability in my mind is that he will not.
Cannot Col. Talmage be prevailed on to accept a Regiment? I exceedingly wish that he may. He ought to contemplate that hereafter a Regiment will be commanded by a full Colonel and consist of a thousand rank and file. At present the organisation is absurd. It ought to be and no doubt will be changed on the ground as well of œconomy as of military Efficiency.

With great esteem and regard   I remain Dear Sir   Your obedt Servt

U Tracy Esqr

